United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2005
                       _____________________
                                                         Charles R. Fulbruge III
                            No. 04-11452                         Clerk
                          Summary Calendar
                       _____________________

                          JUAN F. LOPEZ,

                      Plaintiff - Appellant,

                                versus

     LONE STAR BEEF PROCESSORS LP; JOHN W. CROSS, President,

                     Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
     for the Northern District of Texas, San Angelo Division
                 District Court Cause No. 04-CV-20
_________________________________________________________________

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan F. Lopez appeals from the district court’s order of

summary judgment on his claims under the Family Medical Leave Act

(FMLA),1 Title VII,2 and the Texas Commission on Human Rights Act

(TCHRA);3 the dismissal of his claims under the Age



     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
     1
      29 U.S.C. §§ 2601-2654.
     2
      42 U.S.C. §§ 2000e—2000e-17.
     3
      TEX. LAB. CODE ANN. §§ 21.001-21.556 (Vernon 1996 & Supp.
2004-05).

                                  1
Discrimination in Employment Act (ADEA)4 and the Americans with

Disabilities Act (ADA);5 and the district court’s decision not to

exercise supplemental jurisdiction over his state law negligence

claim.

     This court reviews the district court’s summary judgment and

dismissal decisions de novo, using the same standards applied by

that court.6     For summary judgment determinations, this court

conducts an independent review of the record, taking factual

inferences in the nonmovant’s favor, and then determines whether

the movant is entitled to summary judgment.7     The movant is

entitled to summary judgment if the documentary evidence shows

that no genuine issue of material fact exists.8     For the dismissal

of claims under Rule 12(b)(6),9 the court takes the plaintiff’s

allegations as true and affirms the dismissal if it appears

beyond doubt that the plaintiff can prove no set of facts that

would entitle him to relief.10     The court reviews the district

     4
      29 U.S.C. §§ 621-634.
     5
      42 U.S.C. §§ 12101-12117.
     6
      See Vander Zee v. Reno, 73 F.3d 1365, 1368 (5th Cir. 1996)
(stating standard of review for district court’s dismissal of
claims); Degan v. Ford Motor Co., 869 F.2d 889, 892 (5th Cir.
1989) (setting forth standard of review for summary judgment).
     7
      Degan, 869 F.2d at 892.
     8
      FED. R. CIV. P. 56(c).
     9
      FED. R. CIV. P. 12(b)(6).
     10
          Vander Zee, 73 F.3d at 1368.

                                    2
court’s decision not to exercise supplemental jurisdiction over

state law claims for an abuse of discretion.11

     On October 8, 2004, the district court entered a well-

reasoned order that thoroughly justified its grant of summary

judgment and the dismissal of claims.      After considering Lopez’s

brief and reviewing the record, this court finds no error in the

district court’s rulings.       Summary judgment was proper on Lopez’s

Title VII and TCHRA claims because he did not establish a prima

facie case of discrimination and failed to produce evidence

showing that the defendants’ nondiscriminatory reasons for not

hiring him were a pretext for intentional discrimination.12

Summary judgment was proper on Lopez’s FMLA claim because he is

not an “eligible employee.”13      Dismissal of Lopez’s claims under

the ADEA and the ADA was proper because he failed to allege that

he is a member of an age-protected class14 or that he suffers from

a disability.15

     11
      Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d
580, 585 (5th Cir. 1992).
     12
      See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973) (explaining the plaintiff’s burdens in a Title VII
lawsuit); Shackelford v. Deloitte & Touche, 190 F.3d 398, 404 n.2
(5th Cir. 1999) (explaining that a plaintiff faces the same
burdens in a claim under the TCHRA as he does in a claim under
Title VII).
     13
      See 29 U.S.C. § 2611(2)(A) (defining an eligible employee
as someone who has been employed for at least 12 months).
     14
          29 U.S.C. § 631(a).
     15
          42 U.S.C. § 12112(a).

                                     3
     Lopez specifically complains that he was given insufficient

time to recuperate from work-related injuries before being

required to return to his position as a cattle pusher, and thus,

he maintains that the court should have considered his negligence

cause of action.     The district court, however, was not required

to exercise jurisdiction over this state law claim because the

court resolved all federal law claims.16     A district court may use

its discretionary powers to dismiss pendent state law claims.17

“Ordinarily, when the federal claims are dismissed before trial,

the pendent state claims should be dismissed as well.”18     The

district court did not abuse its discretion by not exercising

jurisdiction over Lopez’s negligence claim.

     For the reasons stated by the district court, the court

AFFIRMS the district court’s judgment.

AFFIRMED.




     16
          Wong v. Stripling, 881 F.2d 200, 204 (5th Cir. 1989).
     17
          Wong, 881 F.2d at 204.
     18
          Id.

                                    4